COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                               §
 STEVEN WESLEY BARKER,                                        No. 08-13-00223-CR
                                               §
                   Appellant,                                    Appeal from the
                                               §
 v.                                                           County Court at Law
                                               §
 THE STATE OF TEXAS,                                         of Hood County, Texas
                                               §
                   Appellee.                                      (TC# 45124)
                                               §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order this decision

shall be certified below for observance.


       IT IS SO ORDERED THIS 15TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.